DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/286,136 filed on April 16th, 2021. Claims 13-32 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application DE 10 2018 220 105.6 filed on November 22nd, 2018. A certified copy was received on April 16th, 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 16th, 2021 and June 8th, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Drawings
Regarding Claims 16 and 25-26, please provide a drawing sheet showing the “length (L)” recited in claims 16 and 25-26.
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “length (L)”.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
	Regarding Claim 13 (lines 1-8), please change the recitation of “A differential gear comprising a rotatably mounted differential housing and an final driven gear mounted rotationally fixed to the differential housing, wherein the differential housing, on the outer circumferential surface thereof, comprises two mating surfaces and that the final driven gear, on the inner circumferential surface thereof, comprises two radially opposite mating surfaces, wherein the mating surfaces formed on the outer circumferential surface of the differential housing and the mating surfaces formed on the inner circumferential surface of the final driven gear are each designed as separate mating surfaces which, when viewed in axial direction (a)” to - - A differential gear comprising a rotatably mounted differential housing and [[an]] a final driven gear mounted rotationally fixed to the differential housing, wherein the differential housing, on [[the]] an outer circumferential surface thereof, comprises two mating surfaces and that the final driven gear, on [[the]] an inner circumferential surface thereof, comprises two radially opposite mating surfaces, wherein the mating surfaces formed on the outer circumferential surface of the differential housing and the mating surfaces formed on the inner circumferential surface of the final driven gear are each designed as separate mating surfaces which, when viewed in an axial direction (a) - - to establish antecedent basis.

	Regarding Claim 14 (line 1), please change the recitation of “wherein the in axial direction” to - - wherein the [[in]] axial direction - - for clarity.

	Regarding Claim 14 (lines 4-5), please change the recitation of “a circumferential groove introduced into the respective circumferential surface” to - - a circumferential groove introduced into [[the]] each respective circumferential surface - - to clarify that both the final driven gear and the differential housing comprise a circumferential groove.

	Regarding Claims 17 and 27-29, please change the recitation of “between final driven gear and differential housing” to - - between the final driven gear and the differential housing - - as antecedent basis has already been established in claim 13.

	Regarding Claim 19 (line 3), please change the recitation of “only in the region of the first press fit or only in the region of the second press fit” to - - only in [[the]] a region of the first press fit or only in [[the]] a region of the second press fit - - to establish antecedent basis.

	Regarding Claim 21 (lines 2-4), please change the recitation of “between final driven gear and differential housing, a retaining element preventing a relative movement in axial direction (a) is arranged” to - - between the final driven gear and the differential housing, a retaining element preventing a relative movement in the axial direction (a) is arranged - - as antecedent basis has already been established in claim 13.

Claims 23 and 31-32, please change the recitation of “via the frictional connections resulting from the press fits” to - - via [[the]] frictional connections resulting from the two press fits - - to establish antecedent basis and provide clarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (US 9,239,104), hereinafter Uchida.

Regarding Claim 13, Uchida teaches a differential gear (see Fig. 8) comprising a rotatably mounted differential housing (“differential case” 10) and a final driven gear (“ring gear” 12) mounted rotationally fixed to the differential housing (10), 
wherein the differential housing (10), on the outer circumferential surface thereof, comprises two mating surfaces (“abutment surfaces” 53 and 55) and that the final driven gear (12), on the inner circumferential surface thereof, comprises two radially opposite mating surfaces (53, 55), 
wherein the mating surfaces (53, 55) formed on the outer circumferential surface of the differential housing (10) and the mating surfaces (53, 55) formed on the inner “cavity” 56), and 
in that the final driven gear (12) is pressed onto the differential housing (10; col. 4, line 3 - “With this aspect, the second member is press-fitted into the first member, or, the first member is press-fitted into the second member, so that the first member and the second member are maintained in their positions during welding. Therefore, weld distortion can be reduced. Further, when performing welding, for example laser welding”), so that the final driven gear (12) and the differential housing (10) are connected to one another by means of a first press fit (53) and a second press fit (55) which is separate therefrom and axially separated by the spacing (56).  

Regarding Claim 14, Uchida teaches the differential gear according to claim 13, 
wherein the in axial direction, the mating surfaces (Fig. 8, 53, 55) formed on the outer circumferential surface of the differential housing (10) and the mating surfaces (53, 55) formed on the inner circumferential surface of the final driven gear (12) are in each case separated from one another by a circumferential groove (“grooves” 51 and 54) introduced into the respective circumferential surface, 
wherein the grooves (51, 54), when viewed in axial direction, each have a length (Examiner Fig. 1, L) corresponding to the spacing (56).

    PNG
    media_image1.png
    242
    399
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 8 of Uchida

Regarding Claim 15, Uchida teaches the differential gear according to claim 14, 
wherein the grooves (Fig. 8, 51, 54) have a rectangular, triangular or semicircular basic shape (see Fig. 8).
 
Regarding Claim 24, Uchida teaches the differential gear according to claim 13, 	wherein the differential housing (Fig. 8, 10) is made of cast iron and the final driven gear (12) is made of a hardenable material (col. 5, line 57 - “differential case 10 is made of cast iron, while the ring gear 12 is made of steel”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 9,239,104).

Regarding Claim 16, Uchida teaches the differential gear according to claim 13.
Uchida does not explicitly teach “wherein when viewed in the axial direction, the inner circumferential surface of the final driven gear has a length (L) and wherein, with respect to the length (L) of the inner circumferential surface for the spacing (A) between the mating surfaces:                         
                            0.5
                            ≤
                            A
                            /
                            L
                            ≤
                            0.7
                        
                    ”. 
However, Examiner can measure the number of pixels between points of an image using screen capture software. As seen in Examiner Fig. 1 above, Uchida suggests an inner circumferential surface of a final driven gear (12) has a length (L) of approximately 310 pixels and a spacing (A) between mating surfaces (53, 55) of approximately 170 pixels. This would suggest to one of ordinary skill in the art that the prior art of Uchida teaches the claimed relationship of “                        
                            0.5
                            ≤
                            A
                            /
                            L
                            ≤
                            0.7
                        
                    ”, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to choose an appropriate spacing as suggested by Uchida, such that “wherein when viewed in the axial direction, the inner circumferential surface of the final driven gear has a length (L) and wherein, with respect to the length (L) of the inner circumferential surface for the spacing (A) between the mating surfaces:                         
                            0.5
                            ≤
                            A
                            /
                            L
                            ≤
                            0.7
                        
                    ”, as one of ordinary skill in the art would have recognized the result of selecting known proportions would have been predictable, and doing so would have been an obvious modification of the prior art.

Regarding Claim 25, Uchida teaches the differential gear according to claim 14. 
Uchida does not explicitly teach “wherein when viewed in the axial direction, the inner circumferential surface of the final driven gear has a length (L) and wherein, with respect to the length (L) of the inner circumferential surface for the spacing (A) between the mating surfaces:                         
                            0.5
                            ≤
                            A
                            /
                            L
                            ≤
                            0.7
                        
                    ”. 
However, Examiner can measure the number of pixels between points of an image using screen capture software. As seen in Examiner Fig. 1 above, Uchida suggests an inner circumferential surface of a final driven gear (12) has a length (L) of approximately 310 pixels and a spacing (A) between mating surfaces (53, 55) of approximately 170 pixels. This would suggest to one of ordinary skill in the art that the prior art of Uchida teaches the claimed relationship of “                        
                            0.5
                            ≤
                            A
                            /
                            L
                            ≤
                            0.7
                        
                    ”, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to choose an appropriate spacing as suggested by Uchida, such that “wherein when viewed in the axial direction, the inner circumferential surface of the final driven gear has a length (L) and wherein, with respect to the length (L) of the inner circumferential surface for the spacing (A) between the mating surfaces:                         
                            0.5
                            ≤
                            A
                            /
                            L
                            ≤
                            0.7
                        
                    ”, as one of ordinary skill in the art would have recognized the result of selecting known proportions would have been predictable, and doing so would have been an obvious modification of the prior art.

Regarding Claim 26, Uchida teaches the differential gear according to claim 15. 
Uchida does not explicitly teach “wherein when viewed in the axial direction, the inner circumferential surface of the final driven gear has a length (L) and wherein, with respect to the length (L) of the inner circumferential surface for the spacing (A) between the mating surfaces:                         
                            0.5
                            ≤
                            A
                            /
                            L
                            ≤
                            0.7
                        
                    ”. 
However, Examiner can measure the number of pixels between points of an image using screen capture software. As seen in Examiner Fig. 1 above, Uchida suggests an inner circumferential surface of a final driven gear (12) has a length (L) of approximately 310 pixels and a spacing (A) between mating surfaces (53, 55) of approximately 170 pixels. This would suggest to one of ordinary skill in the art that the “                        
                            0.5
                            ≤
                            A
                            /
                            L
                            ≤
                            0.7
                        
                    ”, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to choose an appropriate spacing as suggested by Uchida, such that “wherein when viewed in the axial direction, the inner circumferential surface of the final driven gear has a length (L) and wherein, with respect to the length (L) of the inner circumferential surface for the spacing (A) between the mating surfaces:                         
                            0.5
                            ≤
                            A
                            /
                            L
                            ≤
                            0.7
                        
                    ”, as one of ordinary skill in the art would have recognized the result of selecting known proportions would have been predictable, and doing so would have been an obvious modification of the prior art.

Claims 17-18, 20, 23, 27-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 9,239,104), in view of Oberg et al. (27th Edition Machinery’s Handbook), hereinafter Oberg.

Regarding Claim 17, Uchida teaches the differential gear according to claim 13, 
wherein an additional non positive (Fig. 8, “weld bead” 14 and 38) or positive locking connection is formed between the final driven gear (12) and the differential housing (10).
Uchida does not teach “wherein the two press fits have a radial overlap of 10 to 50 µm”. However, Uchida does teach “With this aspect, the second member is press-fitted into the first member, or, the first member is press-fitted into the second member, so that the first member and the second member are maintained in their positions during welding. Therefore, weld distortion can be reduced. Further, when performing welding, for example laser welding” (col. 4, line 3).
Oberg teaches a forced fit have a radial overlap of 10 to 50 µm (see Table 11. ANSI Standard Force and Shrink Fits;                        
                             
                            
                                
                                    1
                                
                                
                                    1000
                                
                            
                            i
                            n
                            =
                            25.4
                             
                            μ
                            m
                        
                    ).
“wherein the two press fits have a radial overlap of 10 to 50 µm”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of maintaining the press fit positions between the final driven gear and the differential housing taught by Uchida.

Regarding Claim 18, Uchida and Oberg teach the differential gear according to claim 17, 
Uchida teaches wherein the additional connection (Fig. 8, 14, 38) is designed in the form of a weld connection (see Fig. 8).
 
Regarding Claim 20, Uchida and Oberg teach the differential gear according to claim 18, 
Uchida teaches wherein the weld connection (Fig. 8, 14, 38) is produced by electron or laser welding (col. 4, line 7 - “Further, when performing welding, for example laser welding”).

Regarding Claim 23, Uchida teaches the differential gear according to claim 13, 
wherein the two press fits (Fig. 8, 53, 55) have a radial overlap so that the final driven gear (12) is connected in a rotationally fixed and axially fixed manner to the differential housing (10) only via the frictional connections resulting from the press fits (see Fig. 5 and col. 4, line 3).
Uchida does not teach “wherein the two press fits have a radial overlap of > 200 µm”.
                        
                             
                            
                                
                                    1
                                
                                
                                    1000
                                
                            
                            i
                            n
                            =
                            25.4
                             
                            μ
                            m
                        
                    ).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the welded connection taught by Uchida with the forced fit connection taught by Oberg, such that “wherein the two press fits have a radial overlap of > 200 µm”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of maintaining the press fit positions between the final driven gear and the differential housing taught by Uchida.

Regarding Claim 27, Uchida teaches the differential gear according to claim 14, 	wherein an additional non positive (Fig. 8, 14 and 38) or positive locking connection is formed between the final driven gear (12) and the differential housing (10).
Uchida does not teach “wherein the two press fits have a radial overlap of 10 to 50 µm”.
Oberg teaches a forced fit have a radial overlap of 10 to 50 µm (see Table 11. ANSI Standard Force and Shrink Fits;                        
                             
                            
                                
                                    1
                                
                                
                                    1000
                                
                            
                            i
                            n
                            =
                            25.4
                             
                            μ
                            m
                        
                    ).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential gear taught by Uchida with the forced fit connection taught by Oberg, such that “wherein the two press fits have a radial overlap of 10 to 50 µm”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of maintaining the press fit positions between the final driven gear and the differential housing taught by Uchida.

Claim 28, Uchida teaches the differential gear according to claim 15, 
wherein an additional non positive (Fig. 8, 14 and 38) or positive locking connection is formed between the final driven gear (12) and the differential housing (10).
Uchida does not teach “wherein the two press fits have a radial overlap of 10 to 50 µm”.
Oberg teaches a forced fit have a radial overlap of 10 to 50 µm (see Table 11. ANSI Standard Force and Shrink Fits;                        
                             
                            
                                
                                    1
                                
                                
                                    1000
                                
                            
                            i
                            n
                            =
                            25.4
                             
                            μ
                            m
                        
                    ).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential gear taught by Uchida with the forced fit connection taught by Oberg, such that “wherein the two press fits have a radial overlap of 10 to 50 µm”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of maintaining the press fit positions between the final driven gear and the differential housing taught by Uchida.

Regarding Claim 29, Uchida teaches the differential gear according to claim 16, 	wherein an additional non positive (Fig. 8, 14 and 38) or positive locking connection is formed between the final driven gear (12) and the differential housing (10).
Uchida does not teach “wherein the two press fits have a radial overlap of 10 to 50 µm”.
Oberg teaches a forced fit have a radial overlap of 10 to 50 µm (see Table 11. ANSI Standard Force and Shrink Fits;                        
                             
                            
                                
                                    1
                                
                                
                                    1000
                                
                            
                            i
                            n
                            =
                            25.4
                             
                            μ
                            m
                        
                    ).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential gear taught by Uchida “wherein the two press fits have a radial overlap of 10 to 50 µm”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of maintaining the press fit positions between the final driven gear and the differential housing taught by Uchida.
 
Regarding Claim 31, Uchida teaches the differential gear according to claim 14, 
wherein the two press fits (Fig. 8, 53, 55) have a radial overlap so that the final driven gear (12) is connected in a rotationally fixed and axially fixed manner to the differential housing (10) only via the frictional connections resulting from the press fits (see Fig. 5 and col. 4, line 3).
Uchida does not teach “wherein the two press fits have a radial overlap of > 200 µm”.
Oberg teaches a forced fit have a radial overlap of > 200 µm (see Table 11. ANSI Standard Force and Shrink Fits;                        
                             
                            
                                
                                    1
                                
                                
                                    1000
                                
                            
                            i
                            n
                            =
                            25.4
                             
                            μ
                            m
                        
                    ).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the welded connection taught by Uchida with the forced fit connection taught by Oberg, such that “wherein the two press fits have a radial overlap of > 200 µm”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of maintaining the press fit positions between the final driven gear and the differential housing taught by Uchida.

Regarding Claim 32, Uchida teaches the differential gear according to claim 15, 
wherein the two press fits (Fig. 8, 53, 55) have a radial overlap so that the final driven gear (12) is connected in a rotationally fixed and axially fixed manner to the 
Uchida does not teach “wherein the two press fits have a radial overlap of > 200 µm”.
Oberg teaches a forced fit have a radial overlap of > 200 µm (see Table 11. ANSI Standard Force and Shrink Fits;                        
                             
                            
                                
                                    1
                                
                                
                                    1000
                                
                            
                            i
                            n
                            =
                            25.4
                             
                            μ
                            m
                        
                    ).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the welded connection taught by Uchida with the forced fit connection taught by Oberg, such that “wherein the two press fits have a radial overlap of > 200 µm”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of maintaining the press fit positions between the final driven gear and the differential housing taught by Uchida.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 9,239,104), in view of Oberg (27th Edition Machinery’s Handbook), and in view of Makizoe (JP 2013-96550).

Regarding Claim 21, Uchida and Oberg teach the differential gear according to claim 17. 
The embodiment seen in Fig. 8 of Uchida does not teach “wherein the additional connection is designed in the form of a polygonal or mating toothing and in that, between final driven gear and differential housing, a retaining element preventing a relative movement in axial direction (a) is arranged”. In other words, the additional connection taught by Uchida is in the form of a weld connection.
“fitting hole” 20b and “polygonal corner portions” 10e) is designed in the form of a polygonal (see Fig. 5) or mating toothing (see Fig. 9) and in that, between a final driven gear (Fig. 5, “transmission gear” 20) and a shaft (“fitting portion” 10c), a retaining element (Fig. 4, “retaining ring” 32) preventing a relative movement in axial direction is arranged ([0049] - “first retaining ring 31 and the second retaining ring 32 are fixed to the crank shaft 10”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the welded connection taught by Uchida with the additional connection taught by Makizoe, such that “wherein the additional connection is designed in the form of a polygonal or mating toothing and in that, between final driven gear and differential housing, a retaining element preventing a relative movement in axial direction (a) is arranged”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a serviceable differential gear with a non-permanent connection.

Regarding Claim 22, Uchida, Oberg and Makizoe teach the differential gear according to claim 21, 
Makizoe teaches wherein the retaining element (Fig. 4, 32) is designed in the form of a retaining ring ([0049] - “retaining ring 32”).

Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 9,239,104), in view of Oberg (27th Edition Machinery’s Handbook), and in view of Shirakawa et al. (US 9,933,061), hereinafter Shirakawa.

Regarding Claim 19, Uchida and Oberg teach the differential gear according to claim 18. 	
“wherein the weld connection is designed as a one-sided weld seam position arranged either only in the region of the first press fit or only in the region of the second press fit”.
Shirakawa teaches a weld connection (Fig. 2, W) is designed as a one-sided weld seam position (left in Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to reduce the number of welded connections taught by Uchida as taught by Shirakawa, such that “wherein the weld connection is designed as a one-sided weld seam position arranged either only in the region of the first press fit or only in the region of the second press fit”, as one of ordinary skill in the art would have recognized the result of doing so would have been predictable, and have the obvious advantage of reducing the number of welding steps to manufacture the differential gear taught by Uchida and Oberg.

Regarding Claim 30, Uchida, Oberg and Shirakawa teach the differential gear according to claim 19, 
Uchida teaches wherein the weld connection (Fig. 8, 14, 38) is produced by electron or laser welding (col. 4, line 7 - “Further, when performing welding, for example laser welding”).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Klein-Hitpass (US 2016/0229009), Ezumi (US 6,193,137), Okumura (US 8,710,393), Uchida (US 8,876,649), Yanese (US 10,125,855), and Endo (WO 2011/158330) listed in the attached "Notice of References Cited" disclose similar differential gear manufacturing techniques related to various aspects of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./           Examiner, Art Unit 3659